DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/24/20 and 8/4/20 have been considered by the examiner.
Drawings
The drawings are objected to because elements 10, 12, 14, 16, 20 and 100 need to be labelled as e.g. 20 as multiphase electrical machine, 14 as signal generation apparatus etc.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yasuda et al. (US 5,680,299).
Yasuda et al. disclose an electric power converter equipment in Figures 1-17.

In regard to claim 1.  A method for operating a multiphase electrical machine (6 in Figure 1), comprising: determining an operating point of the multiphase electrical machine (6) (using the voltage speed characteristic curves in Figure 2 and 4, the vehicle drive 6 providing  a defined torque at the speed in question); determining, for pulse width modulation (PWM mode) for each of the electrical phases of the multiphase u, Sv, Sw in Figure 15) for each of the electrical phases through pulse width modulation based on the determined modulation function profiles (241, 244: au, av, aw) using the modified switching frequency in the at least one determined time period (broad width pulse).
     
In regard to claim 10.    A device (6, in Figure 1) for operating a multiphase electrical machine (6) (using the voltage speed characteristic curves in Figure 2 and 4, the vehicle drive 6 providing  a defined torque at the speed in question); , having: a computer configured to: determine an operating point of the multiphase electrical machine (6); determine, for pulse width modulation for each of the electrical phases of the multiphase electrical machine (6), a provisional switching frequency depending on the determined operating point of the multiphase electrical machine (6) (dependency of the switching frequency on the speed and the associated operating point according in .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (US 5,680,299) in view of Hein et al. (US 2010/007300 A1).
      Yasduda teach the claimed invention except for the setting the switching basis of the respective speed and torque and activate the appropriate modulation method. Hein et al. setting the switching basis of the respect speed and torque and activate the appropriate modulation method in a temperature based power converter control. Yasuda et al. disclose an electric power converter equipment in Figures 1-17. It would have been obvious to one having ordinary skill in the art at the time of filing the application to set the switching basis of the respective speed and torque as taught by Hein et al. In Yasuda et al. power converter in order to provide a better cooling and efficiency.

Allowable Subject Matter
Claims 2-5 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is allowed because the prior art of record fails to disclose or suggest a method for operating a multiphase electrical machine including the limitation “wherein the at least one time period (Tmod) is determined based on at least one difference between at least two modulation function profiles (ml, m2, m3)“ in addition to other limitations recited therein.
Claims 3-5 and 11-14 depend upon allowable claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frampton et al. (US 2020/0021184 A1) disclose a robust inverter topology.
Woodburn (US 2018/0175627 A1) discloses a space vector modulation in aerospace applications.
Dittmer et al. (US 2015/0054439 A1) disclose a method and device for operating an electronically commutated electrical machine in the event of a fault.
Examiner has cited particular columns, line numbers and/or paragraphs in thereferences applied to the claims above for the convenience of the applicant. Althoughthe specified citations are representative of the teachings of the art and are applied tospecific limitations within the individual claim(s), other passages and figures may applyas well. 
Additionally, in the event that other prior art is provided and made of record by theExaminer, as being relevant or pertinent to applicant's disclosure but not relied upon.The references are provided for the convenience of the applicant. The Examinerrequest that the references be considered in any subsequent amendments, as they arealso representative of the art and may apply to the specific limitations ofany newly amended claim(s).
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon inorder to ensure proper interpretation of the newly added limitations and toverify/ascertain the metes and bounds of the claimed invention. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077.  The examiner can normally be reached on 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ADOLF D BERHANE/Primary Examiner, Art Unit 2838